
	
		I
		112th CONGRESS
		1st Session
		H. R. 2581
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2011
			Mr. Posey (for
			 himself, Mr. Webster,
			 Mr. Miller of Florida,
			 Mr. Austin Scott of Georgia,
			 Mr. Latta,
			 Mr. Griffith of Virginia, and
			 Mr. Farenthold) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide that the public debt limit shall not affect
		  timely payment in full of Social Security benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Check Guarantee Act of
			 2011.
		2.Timely payment in full
			 of Social Security benefits notwithstanding the public debt limit
			(a)In
			 generalNothing in section
			 3101 of title 31, United States Code, shall be construed to have the effect
			 of—
				(1)precluding or
			 otherwise limiting timely redemption of obligations owed to the Federal Old-Age
			 and Survivors Insurance Trust Fund or the Federal Disability Insurance Trust
			 Fund to the extent necessary to provide for timely payment in full of benefits
			 payable from such Trust Funds, or
				(2)otherwise
			 precluding or limiting timely payment in full of benefits payable from such
			 Trust Funds.
				(b)Operation of the
			 public debt limit in other respectsIn applying the limitation on
			 public debt under section 3101 of title 31, United States Code, subsection (a)
			 shall be taken into account before applying such limitation to any other matter
			 affected by such section.
			
